Read, C. J.
As to the first ground relied on for the change of the venue, the Court apprehend that they have not even a discretion under the Constitution upon such ground to change the venue. Their power on the subject is confined to the matter of the second ground assigned. To authorize them to change the venue it should appear to them that an impartial trial cannot be had in the county where the suit is depending. The present action is trover for a slave, which, it is alleged, the defendant has seceded and enabled to escape from the plaintiff, her master. The defendant swears that he does not believe he can have an impartial trial in this county. It would be too much for the Court to say on such a subject that an impartial jury could not be found in the county. The defendant’s belief is not enough, and beyond that there is little or no ground for the motion. The Court therefore are of opinion that the defendant take nothing by it.